941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.HAROLD EMANUEL, Petitioner-Appellant,v.NORTH CAROLINA PAROLE COMMISSION;  ATTORNEY GENERAL OF NORTHCAROLINA;  STATE OF NORTH CAROLINA, Respondents-Appellees.HAROLD EMANUEL, Plaintiff-Appellant,v.MICKEY HOBSON, Parole Case Analyst;  NORTH CAROLINA PAROLECOMMISSION;  JAMES G. MARTIN, Governor of North Carolina andtheir insurance company, named John Doe, individual andofficial capacities, Defendants-Appellees.
Nos. 90-6939 & 91-6750
United States Court of Appeals,Fourth Circuit.
Submitted:  February 12, 1991Decided:  August 27, 1991

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge;  Franklin T. Dupree, Jr., Senior District Judge.  (CA-90-663-HC, CA-90-632-CRT-D)
Harold Emanuel, Appellant Pro Se.
Before WILKINSON, and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated cases, Harold Emanuel appeals the dismissal of his habeas petition and the dismissal of his 42 U.S.C. § 1983 action as frivolous.  Having reviewed the records and the district court's opinions, we find no error in the court's reasoning or in its disposition of these actions.  Emanuel v. North Carolina Parole Comm'n, CA-90663-HC (E.D.N.C. Nov. 15, 1990); Emanuel v. Hobson, CA-90-632CRT-D (E.D.N.C. Nov. 16, 1990).  Accordingly, we deny a certificate of probable cause and dismiss the appeal in No. 90-6939, and affirm in No. 91-6750.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 90-6939-DISMISSED
No. 91-6750-AFFIRMED